DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	 The amendment filed 12/18/2020 has been entered. Claims 16-44 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 10/28/2020.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 36, 38, 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8 and 10-11 of U.S. Patent No. 10,527,152. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application would have been obvious over the patent in view of knowledge of one of ordinary skill in the art.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 20 and 29 of U.S. Patent No. 10,208,851. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application would have been obvious over the patent in view of knowledge of one of ordinary skill in the art..
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,107379. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application would have been obvious over the patent in view of knowledge of one of ordinary skill in the art.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,941,850. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application would have been obvious over the patent in view of knowledge of one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-26 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Alquist (US 1220810 A).
Regarding claim 16, Alquist discloses a gear unit (see Fig. 1), comprising: a housing (5, 6, 9) including a housing top part (6, 9) and a housing bottom part (5) on which the housing top part is mounted (via 7), the housing top part being disposed on a first side of a plane (hashed line through axis of 15) and the housing bottom part being disposed on the other side of the plane (see Fig. 1), the housing top part having a top wall (inner portion of 6, 9) at least partially delimiting an interior of the gear unit (see Fig. 1), at least one oil-guiding rib structure (13) being disposed on the top wall, one rib section (see annotated Fig. a below, rib section A) of a respective oil-guiding rib structure extending from an area of the top wall (see annotated Fig. a below, area B) having a slight or vanishing slope with respect to the plane to an area (see annotated Fig. a below, area C) of the top wall having a greater slope with respect to the plane in terms of actual amount (see Fig. 1), the housing top part including at least one groove (26; note that “groove” is interpreted as a long narrow channel in view of the Merriam-webster.com definition, “a long narrow channel or depression”. Additionally, Merriam-webster.com defines channel as “a usually tubular enclosed passage”. One having ordinary skill in the art would recognize the structures 26 of Alquist to be a groove consistent with the above definitions), the oil-guiding rib structure adapted to guide oil to the groove (see Fig. 1 and 2, wherein oil direction lines are shown to move from 13 to 21 and to 26).   
Regarding claim 17, Alquist discloses the housing top part (6, 9) includes an interior space in which the groove (26) is arranged (see Fig. 1).  
the rib structure (13) includes an elevation and/or a depression (see Fig. 2, wherein 13 includes elevations and depressions).  
Regarding claim 19, Alquist discloses the plane (hashed line through axis of 15) is a horizontal plane (see Fig. 1).  
Regarding claim 20, Alquist discloses the at least one rib section of the respective oil-guiding rib structure (13) has two or more rib sections (left and right portions of 13) that lead into a collector rib section (lowest left and right portions of 13 in Fig. 1). 
Regarding claim 21, Alquist discloses the top wall (inner portion of 6, 9) that at least partially delimits an interior of the gear unit (see Fig. 1) and is curved and/or concave, in a longitudinal direction (see Fig. 2) and in a transverse direction (see Fig. 1), such that oil droplets sprayed up toward the top wall drip off in or counter to the transverse NYO1 4267161 4direction along the top wall into the groove (via 21).  
Regarding claim 22, Alquist discloses an amount of a gradient of the top wall (inner portion of 6, 9) and/or a slope of the top wall relative to the horizontal direction (left to right in Fig. 1) increases greater in the transverse direction with increasing distance from a highest point of the top wall and/or from a point of the top wall (point of 9 at line 2) with vanishing gradient than in the longitudinal direction (see Fig. 1, wherein the slope of the inner portion of 9 goes from 0 to 90 degrees in the transverse direction, and in the longitudinal direction in Fig. 2, the slope of the inner portion of 9 goes from 0 to an angle less than 90 degrees).  
Regarding claim 23, Alquist discloses the groove (26) is formed on its inner side of the housing top part, is formed integrally on the housing top part and/or is formed in one piece on the housing top part (see Fig. 1 and 2).  
Regarding claim 24, Alquist discloses an amount of a gradient of the top wall (inner portion of 6, 9) and/or a slope of the top wall relative to the horizontal direction (left to right in Fig. 1) increases greater in the transverse direction with increasing distance from a highest point of the top wall and/or from a point of the top wall (point of 9 at line 2) with vanishing gradient than in the longitudinal direction (see Fig. 1, wherein the slope of the inner portion of 9 goes from 0 to 90 degrees in the transverse  
Regarding claim 25, Alquist discloses the collector rib section (lowest left and right portions of 13 in Fig. 1) is adapted to supply oil to the groove (26), the collector rib section of the oil-guiding rib structure extending from an area of the top wall (inner portion of 6, 9) having a first amount of slope with respect to the plane and/or a horizontal plane to an area of the top wall having a second amount of slope with respect to the plane, the second amount being greater than the first amount (see Fig. 1, wherein the slope of the inner portion of 9 increases on the left and right sides).  
Regarding claim 26, Alquist discloses the top wall (inner portion of 6, 9) includes a plurality of oil-guiding structures (see Fig. 2, 13).
Regarding claim 28, Alquist discloses a transverse direction (direction seen in Fig. 1) is aligned parallel to an axis of an output shaft (15), a longitudinal direction (direction seen in Fig. 2) being aligned NYO1 4267161 5perpendicular to and/or transverse to the transverse direction (see Fig. 1 and 2) and/or being aligned parallel to the plane defined by the axis of an intermediate shaft (14) and the axis of an output shaft (15).
Regarding claim 29, Alquist discloses the top wall (inner portion of 6, 9) is formed in a manner corresponding to a vault (see Fig. 1 and 2).
Regarding claim 30, Alquist discloses lubricating oil is supplied from the groove (26) to parts, bearing and/or toothing parts (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alquist (US 1220810 A).
Regarding claim 27, Alquist fails to disclose the oil-guiding structure is produced as a separate part and joined to the housing top part. However, it has been held that the use of a separable structure would be an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Further motivation exists for producing the oil-guiding structure as a separable part, since one of ordinary skill in the art would have known that separable parts allow for the repair or replacement of individual parts which reduces costs associated with repair and replacement. In other words, instead of replacing the whole housing top part, only the oil-guiding structure needs to be replaced.

Claim 31-32, 34-41 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alquist (US 1220810 A) in view of Arisawa (US 20130025405 A1).
Regarding claim 31, Alquist discloses a trough (see Fig. 1, 30, 31) adapted to guide oil and reduce losses due to splashing surrounds a circumferential section of a toothing part and/or a gear wheel (17), in radial and axial directions (see Fig. 2), the trough including at least three parts, including at least one bottom plate (see Fig. 2, 30) and two side walls (31), the trough having an opening and/or a channel (see Fig. 4, channel between left and right 31) at a lowest surface area and/or at a surface area having a greatest radial distance from the toothing part and/or the gear wheel, during rotational movement of the toothing part and/or the gear wheel, the oil being conveyed from an oil pan (5a) of the gear unit through the opening and/or the channel between the trough and the toothing part and/or the gear wheel, to a position higher than a level of the oil pan, into the groove (26; see Fig. 1 and 2, oil direction arrows). Alquist fails to disclose the bottom plate being screw-connected to the two side walls, the trough being fastened to the housing; and the bottom plate and the side walls being stamped bent parts. However, Arisawa teaches fastening pieces of a gear shroud, or trough, via screws (see Fig. 4 wherein 18a and 18b and joined via 23). As a result of the combination, the following limitations would necessarily result: the bottom plate (Alquist, 30) being screw-connected (Arisawa, 23) to the two side walls (Alquist, 31), the trough being fastened to the housing (Arisawa, the bottom plate and the side walls being stamped bent parts. However, the specific method of forming is not germane to the issue of patentability of the device itself. See MPEP 2113. It is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and defined by process steps.  See In re Thorpe et al, 227 USPQ 964 (CAFC 1985). Therefore, the limitation the bottom plate and the side walls being stamped bent parts has been given only limited patentable weight.
Regarding claim 32, Alquist discloses a distance and/or a distance in the radial direction between the bottom plate (30) and crowns of the gear teeth (teeth of 17) is constant in an angle-at-circumference area covered by the trough (see Fig. 1).
Regarding claim 34, Alquist the combination of claim 31 elsewhere above would necessarily result in the following limitations: one side wall (Alquist, 31) has a marking (Arisawa, 23) at which a bore hole is placeable to lead through a screw of a screw connection (Arisawa, Fig. 4). NYO1 4267161 6 
Regarding claim 35, Alquist discloses the opening and/or the channel (see Fig. 4, channel between left and right 31) is bounded by the bottom plate and the two side walls (see Fig. 4).  
Regarding claim 36, Alquist discloses the bottom plate (see Fig. 2, 30) and each side wall (31) are in each instance formed in one piece and/or integrally (see Fig. 5).  
Regarding claim 37, Alquist discloses the housing top part (6, 9) has a support section (walls of 6, 9) on which wall sections are molded (walls of 9 between 11).  
Regarding claim 38, Alquist discloses the support section (walls of 6, 9) is formed integrally and/or in one piece with the wall sections (walls of 9 between 11). Alquist fails to disclose the wall sections formed as a casting and/or a steel casting. However, the specific method of forming is not germane to the issue of patentability of the device itself. See MPEP 2113. It is well established by case law that it is the patentability of the product that is to be determined even though such claims are limited and In re Thorpe et al, 227 USPQ 964 (CAFC 1985). Therefore, the limitation wall sections formed as a casting and/or a steel casting has been given only limited patentable weight. 
Regarding claim 39, Alquist discloses a greatest wall thickness of the wall sections (walls of 9 between 11) is less than a greatest wall thickness of the support section (11; see Fig. 2, wherein the walls between 11 are thinner than 11).  
Regarding claim 40, Alquist discloses the support section (walls of 6, 9) of the housing top part (6, 9) includes a first and a second transverse rib (11 above 9 and 11 above 6), the transverse ribs extending mainly in a horizontal direction (see Fig. 1) and/or extending further in the horizontal direction than in any direction transverse to the horizontal direction, the support section having two first ribs (see Fig. 1, ribs of 9 which 10 penetrates), the two first ribs being set apart from each other and in each case being joined to the first transverse rib (see Fig. 1), at two points set apart from each other (near 10), the first ribs extending mainly in a vertical direction (see Fig. 1) and/or extending further in the vertical direction than in any direction transverse to the vertical direction, two second ribs (ribs of right side 6 which 7, 10 penetrate) being set apart from each other and in each case being joined to the second transverse rib, at two points set apart from each other (at 7, 10), the second ribs extending mainly in the vertical direction and/or extending further in the vertical direction than in any direction transverse to the vertical direction (see Fig. 1).  
Regarding claim 41, Alquist discloses each first rib (ribs of 9 which 10 penetrates) and each second rib (ribs of right side 6 which 7, 10 penetrate) includes a lifting eye (holes which 7, 10 penetrate) at an end area facing away from a respective transverse rib (facing downward away from the ribs).
Regarding claim 43, Alquist discloses a housing cover (9) closes an opening (horizontal space between the left and right 6) in the housing top part, the opening being surrounded by the support section (walls of 6, 9), with a clearance, so that the support section does not directly contact the opening and is set apart from the opening (see Fig. 1).
Regarding claim 44, Alquist discloses a shaft (15) of the gear unit is supported by a bearing (see Fig. 5, 20) in the housing, a first part of a bearing mounting being located in the housing top part (see Fig. 2 and 5) and a second part of the bearing mounting being located in the housing bottom part (see Fig. 5), the first part of the bearing mounting including a thickened section (see Fig. 2) and joined to an area of the transverse ribs (11) at which the respective rib is also joined (see Fig. 1, wherein ribs 11 above 6 are joined in the area near the thickened section of the bearing shown in Fig. 2).

    PNG
    media_image1.png
    777
    917
    media_image1.png
    Greyscale

1 - US 1220810 A Fig. 1 annotated

Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Pre-Brief Conference request, filed 01/28/2021, with respect to the rejection(s) of claim(s) 16-26 and 28-30 under 35 U.S.C. 102(a)(1) and 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alquist (US 1220810 A).
.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.